Case 19-11617   Doc 12-2   Filed 05/03/19 Entered 05/03/19 10:00:34   Desc Exhibit
                                 Note Page 1 of 9
Case 19-11617   Doc 12-2   Filed 05/03/19 Entered 05/03/19 10:00:34   Desc Exhibit
                                 Note Page 2 of 9
Case 19-11617   Doc 12-2   Filed 05/03/19 Entered 05/03/19 10:00:34   Desc Exhibit
                                 Note Page 3 of 9
Case 19-11617   Doc 12-2   Filed 05/03/19 Entered 05/03/19 10:00:34   Desc Exhibit
                                 Note Page 4 of 9
Case 19-11617   Doc 12-2   Filed 05/03/19 Entered 05/03/19 10:00:34   Desc Exhibit
                                 Note Page 5 of 9
Case 19-11617   Doc 12-2   Filed 05/03/19 Entered 05/03/19 10:00:34   Desc Exhibit
                                 Note Page 6 of 9
Case 19-11617   Doc 12-2   Filed 05/03/19 Entered 05/03/19 10:00:34   Desc Exhibit
                                 Note Page 7 of 9
Case 19-11617   Doc 12-2   Filed 05/03/19 Entered 05/03/19 10:00:34   Desc Exhibit
                                 Note Page 8 of 9
Case 19-11617   Doc 12-2   Filed 05/03/19 Entered 05/03/19 10:00:34   Desc Exhibit
                                 Note Page 9 of 9
